Per Curiam.

The appellant contends that the order of the commission is unreasonable, unlawful, an abuse of discretion and contrary to the manifest weight of the evidence.
The record contains conflicting testimony and evidence supporting the contentions of both parties. Ordinarily this court will not substitute its judgment on questions of fact for that of the commission. It does not appear from an examination of the record that the order of the commission is against the manifest weight of the evidence or is otherwise unlawful or unreasonable. The order is, therefore, affirmed.

Order affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Kerns and O’Neill, JJ., concur.
Kerns, J., of the Second Appellate District, sitting by designation in the place and stead of Herbert, J.